Maesiiall, J.
(dissenting). I cannot concur in tbe conclusion in this case. Tbe court seems to have so plainly fallen into error that argument is unnecessary to demonstrate it; that tbe exact situation needs but to be clearly stated. I take no exception to tbe view that in case of a license fee system of taxation as to specific property, as that of a railway company, made to take tbe place of tbe general system applicable to other property, tbe law in that regard should be liberally construed, if necessary, so as to include all property which would be taxable by such general system to tbe railway company if it were not for such license method. To go further, however, and include property taxable to other persons under such general system and justify it by tbe power of tbe court to judicially construe, goes outside tbe limits of such power into that of legislation.
I may not get tbe judicial idea intended to be expressed in tbe opinion of tbe court; but to avoid one doing violence to words under tbe guise of construction I must conclude that my brethren do not claim that subd. 14, sec. 1038, Stats. 1898, was intended to do more than render property, which would in the absence of tbe statute be directly taxable to tbe *258railway company, in. lien thereof taxable indirectly under the license fee system. To that extent, it seems, the law voices its purpose too plainly to admit of any attempt to construe it. If the court had viewed the case presented in that light and determined first the question of whether the power plant, of which the railway company was a mere lessee, would in the •absence of the fee system of taxing its property be taxable to it, the question of whether the word “owned” as used in the law means more than absolute ownership would have been immaterial. Passing over the fundamental question, as it .seems the court did, the ease was made to turn wholly on the meaning of the word “owned.” I assume that no one will ■question that, if it were not for the section of the statute under consideration, realty circumstanced as that in question would be taxable to the landlord under sec. 1043; and that if the former section were repealed it would be so taxable. Then the court has extended subd. 14, sec. 1038, beyond its legitimate scope by applying it to property not taxable by such system to the railway company before the enactment.
The mere statement of those propositions, to my mind, as before indicated, clearly shows that a mistake has been made, ■and that the judgment of the circuit court should be reversed.